J-S17012-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                   IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

ALONZO WALLACE,

                            Appellant                No. 1116 EDA 2016


          Appeal from the Judgment of Sentence of February 17, 2016
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0008101-2014


BEFORE: OLSON, STABILE AND MUSMANNO, JJ.

MEMORANDUM BY OLSON, J.:                             FILED APRIL 17, 2017

        Appellant, Alonzo Wallace, appeals from the judgment of sentence

entered on February 17, 2016, following his jury trial convictions for two

counts of aggravated assault, burglary, robbery, conspiracy to commit

robbery, and carrying a firearm without a license.1     In this direct appeal,

Appellant’s court-appointed counsel filed both a petition to withdraw as

counsel and an accompanying brief pursuant to Anders v. California, 386
U.S. 738 (1967) and Commonwealth v. Santiago, 978 A.2d 349 (Pa.

2009). We conclude that Appellant’s counsel complied with the procedural

requirements necessary for withdrawal.         Moreover, after independently

reviewing the record, we conclude that the instant appeal is wholly frivolous.

____________________________________________


1
    18 Pa.C.S.A. §§ 2702, 3502, 3701, 903, and 6106, respectively.
J-S17012-17



We therefore grant counsel’s petition to withdraw and affirm Appellant’s

judgment of sentence.

      Because counsel filed a statement of his intent to file an Anders brief

pursuant Pa.R.A.P. 1925(c)(4), the trial court did not prepare an opinion

pursuant to Pa.R.A.P. 1925(a). The trial court, however, did prepare a

thorough and well-written opinion to this Court with respect to co-defendant,

Quadir Jeffries, a case on direct appeal assigned to this same panel.      Our

disposition of Jeffries’ appeal quoted at length the trial court’s summary of

the underlying facts of this case, as follows:

        In early January[] 2014, [R.M.] was working as a pizza
        delivery driver. At some point in early January 2014, [R.M.]
        was driving his vehicle when he noticed a woman, later
        identified as Kimberly Cook, walking down the street near
        54th Street and Lansdown Avenue in Philadelphia. [R.M.]
        honked his horn at Cook and pulled over his vehicle to talk
        with her, hoping to exchange phone numbers and meet with
        her later. At this time, Cook identified herself as “Zah.”[fn.1]
        While [R.M.] and Cook were talking and exchanging phone
        numbers, Cook noticed that [R.M.] had an amount of
        [United States] currency on the passenger side floor of his
        vehicle.

            [fn.1] Cook was also identified as “Zamirah Johnson.”

        After meeting [R.M.], Cook told her boyfriend, co-defendant
        Hakim Blatch, about the meeting and asked Blatch to rob
        [R.M.]. Blatch agreed and arranged to have co-defendants
        Quadir Jeffries and [Appellant] aid in the robbery. The plan
        was for Cook to accompany [R.M.] to his house, while
        Blatch, [Appellant], and Jeffries followed in a separate car.
        Cook would then open the door for Blatch, [Appellant], and
        Jeffries to enter and rob [R.M.].

        On January 18, 2014, Cook called [R.M.] under the false
        pretense of meeting [R.M.] to have sex. Cook arranged to

                                      -2-
J-S17012-17


       have [R.M.] pick her up near 56th Street and Lansdown
       Avenue later that evening. Cook, Blatch, [Appellant], and
       Jeffries then headed to 56th Street and Lansdown Avenue in
       Jeffries’ car. Also with them was Cook’s friend, Crystal
       Collins. Cook wished to have Collins present with her, as
       Cook did not know [R.M.] and was nervous about meeting
       him alone.     Blatch, Jeffries, and [Appellant] waited in
       Jeffries’ car around the corner from where [R.M.] was
       waiting while Cook and Collins exited the vehicle and met
       with [R.M.].

       [R.M.] arrived at the corner of 56th Street and Lansdown
       Ave[nue] and waited for approximately 45 minutes before
       Cook arrived, accompanied by Collins. [R.M.] had both
       women get into his car and drove to his apartment on the
       4200 block of North 7th Street in Philadelphia. While [R.M.]
       was driving, Cook was texting Blatch, providing directions
       as to where [R.M.] was driving and the address at which
       they stopped.

       Upon arriving at [R.M.’s] apartment, [R.M.], Cook, and
       Collins went inside and had a conversation about sex. While
       they were talking, Blatch, Jeffries, and [Appellant] arrived
       at [R.M.’s] apartment, finding the outside door locked, and
       Blatch texted Cook to tell her to open the door. At this
       time, Cook asked if she could go outside to smoke a
       cigarette, and [R.M.] gave her the keys to his car, telling
       her that he had a lighter inside of it. Cook then went
       downstairs and opened the door for Jeffries and [Appellant]
       to enter the building and directed them to [R.M.’s]
       bedroom. Jeffries and [Appellant] entered the building and
       went upstairs while Cook went to the street corner,
       throwing away [R.M.’s] keys, where she was later joined by
       Collins. As Collins left the building, Blatch entered.

       After letting Cook out of the apartment and watching her go
       down the steps, [R.M.] closed his door, only to reopen it
       and see men rushing up the steps. [R.M.] attempted to
       close his door, but Jeffries and [Appellant] kicked the door
       in, forcing [R.M.] to the ground. While [R.M.] was on the
       ground, Jeffries and [Appellant] pistol whipped him with
       handguns while demanding that [R.M.] tell them where the
       money was, and threatening to shoot him. Blatch joined
       Jeffries and [Appellant] while they were beating [R.M.]. The

                                  -3-
J-S17012-17


       assailants rummaged through [R.M.’s] room looking for
       cash, and found a cookie tin with marijuana and cash. They
       failed to find the large sum of cash that was in [R.M.’s]
       pocket.

       [M.S.], who lived in the apartment across from [R.M.],
       heard the commotion and opened his door to see what was
       happening. [M.S.] saw two men standing in [R.M.’s] broken
       doorway. [Appellant], noticing [M.S.] open the door, turned
       towards [M.S.] and shot at him.         Closing the door as
       [Appellant] turned, [M.S.] ducked and was shot through the
       door, with the bullet striking his left arm. Had [M.S.] not
       ducked, the bullet would have struck [M.S.] in his heart. As
       the three robbers left the apartment building, Jeffries fired a
       shot at a security camera inside the front door.

       Hearing the assailants leave, [R.M.] checked on [M.S.] while
       [M.S.] called the police. Police responded and were let into
       the house by [R.M.]. [M.S.] and [R.M.] were transported to
       Temple University Hospital for medical treatment.

       Police recovered one [nine-millimeter] fired cartridge case
       and one [40 caliber] fired cartridge case from the first floor
       hallway of the home. Police also recovered the video tapes
       of the home surveillance system that covered the front
       entryway into the building. The inside camera appeared to
       be damaged by a gunshot. After his release from the
       hospital, [M.S.] found the [40 caliber] bullet that had struck
       him in his room and gave that bullet to the landlord, who
       turned it over to police.

       Later [on the night of the shooting], Blatch, Cook, Collins,
       [Appellant], and Jeffries all met at a speakeasy on Jackson
       and Taney Streets. While the group was together, they
       discussed [Appellant] shooting [M.S.] and Jeffries shooting
       out the camera. At this time, Blatch stated that [Appellant]
       and Jeffries had already pistol-whipped [R.M.] by the time
       Blatch got upstairs. Jeffries gave Collins some money at the
       speakeasy while Blatch gave Cook some marijuana.

       Police provided the media with a copy of the surveillance
       video, in an effort to get public help in identifying the
       robbers. Deputy Sheriff Martin Samuels, who knew both
       Blatch and Jeffries from his time patrolling the area,

                                    -4-
J-S17012-17


         watched the video of the assault and identified Blatch and
         Jeffries as two of the perpetrators. Police also conducted an
         analysis of the phone [R.M.] had used to contact Cook, and
         from that, were able to identify Cook as a suspect in the
         case. Police put Cook’s photo in a photo array and showed
         it to [R.M.], who identified Cook as the person he stopped
         on the street and who set him up for the robbery.

         Jeffries was arrested on February 23, 2014. Police made
         several efforts to locate Blatch and Cook in February and
         March 2014, but were unable to locate them. Blatch and
         Cook were arrested on June 4, 2014. [Appellant] was
         arrested on June 11, 2014. After her arrest, Cook provided
         a statement to police, detailing her involvement in the
         robbery.     Cook also identified Blatch, [Appellant], and
         Jeffries to police. A cell phone tower analysis of the location
         of Blatch’s cell phone on the night of the robbery
         corroborated Cook’s statement to the police regarding the
         events surrounding the robbery.

Commonwealth v. Jeffries, 880 & 1111 EDA 2016, at 2-5 (internal

citations and some internal footnotes omitted).

       The   Commonwealth charged Appellant with the            aforementioned

crimes, as well as attempted murder. On December 10, 2015, a jury found

Appellant not guilty of attempted murder, but convicted him of the

remaining offenses.         On February 17, 2016, the trial court sentenced

Appellant to an aggregate term of 30 to 60 years of imprisonment.          More

specifically, pursuant to 42 Pa.C.S.A. § 9714,2 the trial court sentenced


____________________________________________


2
    “Any person who is convicted in any court of this Commonwealth of a
crime of violence shall, if at the time of the commission of the current
offense the person had previously been convicted of a crime of violence, be
sentenced to a [mandatory] minimum sentence of at least ten years of total
confinement.” 42 Pa.C.S.A. § 9714.



                                           -5-
J-S17012-17



Appellant to mandatory, consecutive sentences of 10-20 years for each of

the aggravated assault convictions and the robbery conviction.        The trial

court also imposed concurrent sentences of imprisonment of five to 10 years

for burglary, three to six years for conspiracy, and three-and-one-half to

seven years for carrying a firearm without a license.   Appellant filed a timely

post-sentence motion for reconsideration. On April 4, 2016, the trial court

denied relief. This timely appeal resulted.3

       Before we begin our substantive analysis, we must first review

counsel's Anders brief and motion to withdraw.            Commonwealth v.

Bennett, 124 A.3d 327, 330 (Pa. Super. 2015) (citation omitted). Prior to

withdrawing as counsel on a direct appeal under Anders, counsel must file a

brief that meets the requirements established by our Supreme Court in

Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009). The brief must:

         (1)    provide a summary of the procedural history and
                facts, with citations to the record;

         (2)    refer to anything in the record that counsel believes
                arguably supports the appeal;

         (3)    set forth counsel's conclusion that the appeal is
                frivolous; and
____________________________________________


3
   Appellant filed a notice of appeal on April 12, 2016. On April 14, 2016,
the trial court ordered Appellant to file a concise statement of errors
complained of on appeal pursuant to Pa.R.A.P. 1925(b). The trial court
granted a requested extension to file a concise statement. On June 6, 2016,
counsel for Appellant filed a statement of his intent to file an Anders brief
pursuant Pa.R.A.P. 1925(c)(4). On June 9, 2016, the trial court entered an
order transmitting the record to this Court without filing an opinion.



                                           -6-
J-S17012-17



         (4)    state counsel's reasons for concluding that the appeal
                is frivolous. Counsel should articulate the relevant
                facts of record, controlling case law, and/or statutes
                on point that have led to the conclusion that the
                appeal is frivolous.


Santiago, 978 A.2d at 361.

       Counsel must also provide a copy of the Anders brief with a letter that

advises his client of his right to: “(1) retain new counsel to pursue the

appeal; (2) proceed pro se on appeal; or (3) raise any points that the

appellant deems worthy of the court's attention in addition to the points

raised by counsel in the Anders brief.” Bennett, 124 A.3d at 330 (citation

omitted).

       Here, counsel has fulfilled all of the abovementioned procedural

requirements. Appellant has not filed a pro se response to counsel’s petition

to   withdraw.4          Because      all      of   the   technical   requirements   of

Anders/Santiago have been met, we proceed to examine the issues

identified in the Anders brief.



____________________________________________


4
  Instead, Appellant filed a pro se motion requesting case-related documents
on February 16, 2017. Therein, Appellant alleges that trial counsel “failed to
forward certain parts of the certified record” to him so that he could “mount
any defense [] to [the] Anders brief.” Pro Se Motion for Documents,
2/16/2017, at ¶¶ 1-2. As will be explained at length infra, Appellant is
entitled to the documentation for future pro se litigation. However, because
the request was untimely, we will not grant additional time to file a pro se
response to the Anders brief with this Court.



                                            -7-
J-S17012-17



      The first issue raised in the Anders brief is a challenge to the

sufficiency of the evidence on all of Appellant’s convictions. We will examine

each conviction in turn.

      Our standard of review is well-established:

        The standard we apply in reviewing the sufficiency of the
        evidence is whether viewing all the evidence admitted at
        trial in the light most favorable to the verdict winner, there
        is sufficient evidence to enable the fact-finder to find every
        element of the crime beyond a reasonable doubt. In
        applying the above test, we may not weigh the evidence
        and substitute our judgment for the fact-finder. In addition,
        we note that the facts and circumstances established by the
        Commonwealth need not preclude every possibility of
        innocence. Any doubts regarding a defendant's guilt may be
        resolved by the fact-finder unless the evidence is so weak
        and inconclusive that as a matter of law no probability of
        fact may be drawn from the combined circumstances. The
        Commonwealth may sustain its burden of proving every
        element of the crime beyond a reasonable doubt by means
        of wholly circumstantial evidence. Moreover, in applying the
        above test, the entire record must be evaluated and all
        evidence actually received must be considered. Finally, the
        finder of fact while passing upon the credibility of witnesses
        and the weight of the evidence produced, is free to believe
        all, part or none of the evidence.

Commonwealth v. Antidormi, 84 A.3d 736, 756 (Pa. Super. 2014)

(citation omitted).

      Regarding conspiracy, we have concluded:

        To convict of criminal conspiracy, the evidence must
        establish that the defendant entered an agreement with
        another person to commit or aid in the commission of an
        unlawful act, that the conspirators acted with a shared
        criminal intent, and that an overt act was done in
        furtherance of the conspiracy. 18 Pa.C.S.A. § 903.     An
        explicit or formal agreement to commit crimes can seldom,


                                    -8-
J-S17012-17


        if ever, be proved and it need not be, for proof of a criminal
        partnership is almost invariably extracted from the
        circumstances that attend its activities. An agreement
        sufficient to establish a conspiracy can be inferred from a
        variety of circumstances including, but not limited to, the
        relation between the parties, knowledge of and participation
        in the crime, and the circumstances and conduct of the
        parties surrounding the criminal episode.

        Once a conspiracy is established, the actions of each
        co-conspirator may be imputed to the other conspirators.
        In this regard, the law in Pennsylvania is settled that each
        conspirator is criminally responsible for the actions of his
        co-conspirator, provided that the actions are accomplished
        in furtherance of the common design.

        Furthermore, where the existence of a conspiracy is
        established, the law imposes upon a conspirator full
        responsibility for the natural and probable consequences of
        acts committed by his fellow conspirator or conspirators if
        such acts are done in pursuance of the common design or
        purpose of the conspiracy.

Commonwealth v. Geiger, 944 A.2d 85, 90–91 (Pa. Super. 2008) (case

citations and quotations omitted).

      “A person is guilty of robbery if, in the course of committing a theft, he

[] inflicts serious bodily injury upon another [or] threatens another with or

intentionally puts him in fear of immediate serious bodily injury[.]”        18

Pa.C.S.A. § 3701(a)(1)(i)-(ii). Serious bodily injury is statutorily defined as

“[b]odily injury which creates a substantial risk of death or which causes

serious, permanent disfigurement, or protracted loss or impairment of the

function of any bodily member or organ.” 18 Pa.C.S.A. § 2301.

      Here, there was ample evidence of a robbery and conspiracy to

commit robbery. Appellant and his co-defendants engaged Cook to lure the



                                     -9-
J-S17012-17



victim into believing he would engage in sex with Cook, so they could rob

him. The three co-defendants clearly worked in concert, following the victim

in a car together, rushing the victim’s stairs and breaking down his door,

brandishing firearms and demanding money, taking marijuana and money

after pistol-whipping the victim, fleeing in unison, damaging a surveillance

camera to avoid apprehension, and then distributing the proceeds of the

robbery.    Cook testified that Appellant was involved in the conspiracy and

detailed each co-conspirator’s role. N.T., 12/7/2015, at 66-119. The jury

saw video taken from the apartment’s surveillance system of the three men

working together before, during, and after the crimes. N.T., 12/8/2015, at

93-113. Moreover, the victim testified that all three co-defendants beat him

and stole money and drugs from him. N.T., 12/3/2015, at 219-221. We find

this evidence sufficient to support Appellant’s conspiracy and robbery

convictions.

         “A person is guilty of aggravated assault if he [] attempts to cause

serious bodily injury to another, or causes such injury intentionally,

knowingly      or   recklessly   under     circumstances   manifesting   extreme

indifference to the value of human life[.]” 18 Pa.C.S.A. § 2702.         We have

found:

          To obtain a conviction for aggravated assault when the
          victim sustained serious bodily injury, the Commonwealth
          must establish that the offender acted intentionally,
          knowingly, or with a high degree of recklessness that
          included an element of deliberation or conscious disregard
          of danger. At a minimum, the Commonwealth must prove


                                         - 10 -
J-S17012-17


        that the offender acted with malice, consciously
        disregarding an unjustified and extremely high risk that his
        actions might cause death or serious bodily harm. In other
        words, a defendant must display a conscious disregard for
        almost certain death or injury such that it is tantamount to
        an actual desire to injure or kill; at the very least, the
        conduct must be such that one could reasonably anticipate
        death or serious bodily injury would likely and logically
        result.

Commonwealth v. Faulk, 928 A.2d 1061, 1070 (Pa. Super. 2007). Here,

Appellant and his co-defendants used their firearms to inflict multiple blows

to the victim’s face and head. N.T., 12/3/2015, at 219-221.     Appellant also

fired a shot through the apartment door of the victim’s neighbor.        More

specifically, the neighbor testified that he cracked his front door open and

saw Appellant turn towards him while holding a firearm.         The neighbor

instinctively closed the door and ducked, but the bullet struck him in the

arm. Id. at 140-145.       In both instances, one could reasonably anticipate

death or serious bodily injury would likely and logically result from

Appellant’s conduct.    Hence, there was sufficient evidence to support

Appellant’s two convictions for aggravated assault.

      A person is guilty of burglary if he or she enters a building or occupied

structure with the intent to commit a crime therein, unless he is licensed or

privileged to enter. See 18 Pa.C.S.A. § 3502(a). Here, the victim testified

that he saw the three co-defendants rush towards him up the stairs and that

when the victim “tried to close [his] door, [the co-defendants] kicked it in.”

N.T., 12/3/2015, at 219.    The door came off its hinges and landed on top of

the victim. Id. Clearly, Appellant was not privileged to enter the victim’s


                                    - 11 -
J-S17012-17



residence. Once inside, as detailed above, Appellant committed aggravated

assault and robbed the victim.5          Accordingly, the Commonwealth provided

sufficient evidence that Appellant committed burglary.

       Finally, “any person who carries a firearm in any vehicle or any person

who carries a firearm concealed on or about his person, except in his place

of abode or fixed place of business, without a valid and lawfully issued

license” is guilty of carrying a firearm without a license.        18 Pa.C.S.A.

§ 6106.        The Commonwealth entered into evidence a certificate of

nonlicensure, showing Appellant did not have a license to carry a firearm.

N.T., 12/8/2015, at 230. As previously discussed, there was ample evidence

that Appellant was carrying, and in fact fired, a firearm on the day in

question. Hence, Appellant’s firearm conviction was properly supported.

       Next, Appellant asserts that his convictions were against the weight of

the evidence. The standard of appellate review for a claim that the verdict

was against the weight of the evidence is limited to a determination of

whether the trial court abused its discretion in denying the appellant's

post-sentence motion i.e. that the fact finder's verdict “shocked the

____________________________________________


5
    We note that because Appellant’s convictions for robbery and aggravated
assault were felonies, there was no trial court error in sentencing Appellant
for burglary and the offenses committed inside the victim’s apartment. See
18 Pa.C.S.A. § 3502(d) (“A person may not be sentenced both for burglary
and for the offense which it was his intent to commit after the burglarious
entry or for an attempt to commit that offense, unless the additional offense
constitutes a felony of the first or second degree.”).



                                          - 12 -
J-S17012-17



conscience.” Commonwealth v. Lloyd, 878 A.2d 867, 872 (Pa. Super.

2005). Here, the verdict is not shocking. Thus, we discern the trial court

did not abuse its discretion when it entered an order on April 4, 2016

denying Appellant post-sentence relief on his weight of the evidence claim.

      Finally, Appellant presents two interrelated discretionary aspects of

sentencing claims. Appellant claims the trial court abused its discretion by

imposing consecutive sentences, which in turn resulted in an excessive

combined term of imprisonment amounting to a life sentence for Appellant.

Appellant’s Brief at 23-28.

      We have previously determined:

        The right to appellate review of the discretionary aspects of
        a sentence is not absolute, and must be considered a
        petition for permission to appeal. An appellant must satisfy
        a four-part test to invoke this Court's jurisdiction when
        challenging the discretionary aspects of a sentence. We
        conduct a four-part analysis to determine: (1) whether
        appellant has filed a timely notice of appeal; (2) whether
        the issue was properly preserved at sentencing or in a
        motion to reconsider and modify sentence; (3) whether
        appellant's brief has a fatal defect; and (4) whether there is
        a substantial question that the sentence appealed from is
        not appropriate under the Sentencing Code.

Commonwealth v. Zirkle, 107 A.3d 127, 132 (Pa. Super. 2014) (internal

citations and brackets omitted).

      Here,   Appellant   complied   with     the   first   three   aforementioned

requirements.    However, we conclude that Appellant’s challenge to the

imposition of consecutive sentences does not raise a substantial question.




                                     - 13 -
J-S17012-17


         “Generally, Pennsylvania law affords the sentencing court
         discretion to impose its sentence concurrently or
         consecutively to other sentences being imposed at the same
         time or to sentences already imposed. Any challenge to the
         exercise of this discretion ordinarily does not raise a
         substantial question.” Commonwealth v. Prisk, 13 A.3d
526, 533 (Pa. Super. 2011). See Commonwealth v.
         Hoag, 665 A.2d 1212 (Pa. Super. 1995) (stating an
         appellant is not entitled to a “volume discount” for his
         crimes by having all sentences run concurrently). In fact,
         this Court has recognized “the imposition of consecutive,
         rather than concurrent, sentences may raise a substantial
         question in only the most extreme circumstances, such as
         where the aggregate sentence is unduly harsh, considering
         the nature of the crimes and the length of imprisonment.”
         Commonwealth v. Lamonda, 52 A.3d 365, 372 (Pa.
         Super. 2012) (en banc) (citation omitted). That is “in our
         view, the key to resolving the preliminary substantial
         question inquiry is whether the decision to sentence
         consecutively raises the aggregate sentence to, what
         appears upon its face to be, an excessive level in light of
         the criminal conduct at issue in the case.” Prisk, 13 A.3d
         at 533 (quoting [Commonwealth v.] Mastromarino, 2
         A.3d [581,] 587 [(Pa. Super. 2010)]) (quotation marks
         omitted).

Commonwealth v. Austin, 66 A.3d 798, 808–809 (Pa. Super. 2013).

       Here, Appellant committed six violent felonies and injured two

separate victims.        The trial court was required to impose mandatory

minimum sentences pursuant to 42 Pa.C.S.A. § 9714.6 Appellant’s challenge
____________________________________________


6
   Upon independent review, we also conclude that Appellant’s sentence
under Section 9714 was legal. See Commonwealth v. Furness, 2016 WL
7406808, at *6 (Pa. Super. 2016) (“Section 9714 is not unconstitutional
because it increases mandatory minimum sentences based on prior
convictions.”).  We note, however, that the Pennsylvania Supreme Court
recently granted an allowance of appeal to consider the constitutionality of
mandatory minimum sentences imposed pursuant to Section 9714. See
Commonwealth v. Bragg, 133 A.3d 328 (Pa. Super. 2016), appeal
(Footnote Continued Next Page)


                                          - 14 -
J-S17012-17



to the consecutive nature of those sentences does not, in and of itself,

present a substantial question. Moreover, the trial court did not impose all

of Appellant’s sentences consecutively; three sentences were imposed

concurrently. Accordingly, Appellant’s challenge to his aggregate sentence

essentially amounts to a request for a volume discount.             In light of the

criminal conduct at issue in this matter, however, we do not find the

consecutively imposed sentence raised the aggregate sentence to an

excessive level. Thus, Appellant fails to present a substantial question for

our review.

      Regardless, assuming Appellant had presented a substantial question,

Appellant is not entitled to relief.         We review sentencing for an abuse of

discretion. Austin, 66 A.3d at 809 (citation omitted).        Here, the trial court,

had the benefit of a presentence investigation report, the sentencing

guidelines, and mitigating evidence presented by defense counsel prior to

imposing sentence. N.T., 2/17/2016, at 17-23; see also Commonwealth

v. Bonner, 135 A.3d 592, 605 (Pa. Super. 2016) (Where a presentence

investigation report exists, we presume that the trial court was aware of

relevant information regarding the defendant's character and weighed those
                       _______________________
(Footnote Continued)

granted, 143 A.3d 890 (Pa. 2016). Until our Supreme Court renders a
decision in Bragg, we are bound by our prior finding that Section 9714 is
constitutional. See Commonwealth v. Slocum, 86 A.3d 272, 278 n.9 (Pa.
Super. 2014) (“This Court is bound by existing precedent under the doctrine
of stare decisis and continues to follow controlling precedent as long as the
decision has not been overturned by our Supreme Court.”).



                                           - 15 -
J-S17012-17



considerations along with mitigating statutory factors. A presentence

investigation report constitutes the record and speaks for itself.).    The trial

court recognized that Appellant was a repeat offender, having been arrested

33 times (24 adult arrests and 9 juvenile arrests). N.T., 2/17/2016, at 18.

The trial court then fully and adequately set forth the reasons for its

sentence on the record. Id. at 17-23. Thus, even if we reached the merits

of Appellant’s discretionary aspects of sentencing claims, we would discern

no abuse of discretion.

        On a final note, we address Appellant’s motion for documents, which

as previously discussed, Appellant filed with this Court on February 16,

2017.     Initially, we recognize that “[i]f, [] an Anders brief is filed, the

defendant should be permitted to present his issues to the Court prior to the

final disposition of the appeal. Otherwise, the requirement of notifying the

client of his right to do so would be a pointless exercise.” Commonwealth

v. Baney, 860 A.2d 127, 130 (Pa. Super. 2004). However, in Baney, we

also determined,

          [when] an attorney files an Anders brief, it is akin to the
          defendant being without counsel, since the attorney has not
          made any argument on his behalf, but has merely flagged
          “potential” issues. Therefore, the following is the
          appropriate procedure:

             1. The Superior Court should initially consider only
                the Anders brief to determine whether the issues
                are in fact wholly frivolous.

             2. If the Court determines that the issues are not
                wholly frivolous, it should grant relief accordingly.


                                      - 16 -
J-S17012-17



               3. If it finds the issues in the Anders brief to be
                  wholly frivolous, the Court should determine
                  whether the defendant has been given a
                  reasonable amount of time to either file a pro
                  se brief or obtain new counsel. See Anders, 386
U.S. at 744 (“A copy of counsel's brief should be
                  furnished the indigent and time allowed him to
                  raise any points that he chooses”).

               4. When a reasonable amount of time has
                  passed and no pro se or counseled brief has
                  been filed, the Court should dismiss the
                  appeal as wholly frivolous pursuant to its
                  initial determination and affirm the decision
                  of the trial court.

               5. When a pro se or counseled brief has been filed
                  within a reasonable amount of time, however, the
                  Court should then consider the merits of the
                  issues contained therein and rule upon them
                  accordingly.

Id. at 129 (emphasis added).

      In this case, we recognize that in the Anders context Appellant should

be permitted to present pro se issues to this Court, if he deems them worthy

of our review. However, we have also cautioned that such actions must be

done within a reasonable amount of time. Here, Appellant’s counsel filed the

Anders brief with our Court on July 19, 2016.          Appellant concedes he

received it.     Thereafter, Appellant’s request for record documents came

almost six months later. Moreover, the Commonwealth filed a response to

the Anders brief on December 6, 2016.           Thus, Appellant’s request for

documents also fell outside the period for filing a pro se response to the

Commonwealth’s brief.       See Pa.R.A.P. 2185(a)(1) (time for serving and



                                      - 17 -
J-S17012-17



filing briefs). “Under Pennsylvania law, pro se defendants are subject to the

same rules of procedure as are represented defendants.” Commonwealth

v. Blakeney, 108 A.3d 739, 766 (Pa. 2014) (citation omitted). “Although

the courts may liberally construe materials filed by a pro se litigant, pro se

status confers no special benefit upon a litigant, and a court cannot be

expected to become a litigant's counsel or find more in a written pro se

submission than is fairly conveyed in the pleading.” Id.

     Accordingly, in this instance, we conclude that Appellant did not make

his request for documents within a reasonable amount of time and, in turn,

Appellant did not file a timely pro se response to the Anders brief. Thus,

we will not permit additional briefing merely because Appellant wishes to

proceed pro se belatedly.   We independently reviewed the record and we

have not found any potentially meritorious issues.

     For all of the foregoing reasons, we dismiss the appeal as wholly

frivolous and affirm the decision of the trial court. However, because we are

permitting counsel to withdraw, before doing so, we direct trial counsel to

provide Appellant with the requested documentation so Appellant may

petition for allowance of appeal pro se before our Supreme Court, if he so

chooses.

     Motion for documents granted. Motion to withdraw granted, subject to

prior transfer of requested documents to Appellant. Judgment of sentence

affirmed.




                                    - 18 -
J-S17012-17


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/17/2017




                          - 19 -